 Case 1:19-cv-00290-LPS Document 54 Filed 03/26/21 Page 1 of 2 PageID #: 479




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


OI EUROPEAN GROUP B.V.,

                  Plaintiff,

 v.                                                             C.A. No. 19-cv-290-LPS

BOLIVARIAN REPUBLIC OF VENEZUELA, et al.,

                  Defendants.


 PLAINTIFF’S MOTION FOR ENTRY OF AN ORDER (I) DECLARING THAT GLAS
     AMERICAS LLC AND MUFG UNION BANK N.A., HAVE BEEN TIMELY
    AND PROPERLY SERVED AND/OR WAIVED SERVICE THROUGH THEIR
      APPEARANCE IN THIS PROCEEDING, OR, IN THE ALTERNATIVE,
               (II) EXTENDING TIME TO EFFECT SERVICE

       Plaintiff, OI European Group B.V. (“Plaintiff”), pursuant to Rule 4 of the Federal Rules of

Civil Procedure, respectfully moves the Court (the “Motion”) for entry of an order (i) declaring

that service on GLAS Americas LLC (“GLAS”) and MUFG Union Bank N.A. (“MUFG”) has

been timely and properly effected and/or waived through GLAS and MUFG’s appearance in this

proceeding or, in the alternative, (ii) granting Plaintiff an extension of time to serve process on

MUFG and GLAS.

       The basis for this Motion is set forth in the Opening Brief in Support of Plaintiff’s Motion,

which is being filed contemporaneously herewith.




                           [Remainder of page intentionally left blank.]
 Case 1:19-cv-00290-LPS Document 54 Filed 03/26/21 Page 2 of 2 PageID #: 480




 Dated: March 26, 2021

 MORGAN, LEWIS & BOCKIUS LLP

 /s/ Jody C. Barillare
 Jody C. Barillare (#5107)
 1201 N. Market Street, Suite 2201
 Wilmington, DE 19801
 Telephone: 302-574-3000
 Facsimile: 302-574-3001
 jody.barillare@morganlewis.com

 Sabin Willett (pro hac vice)                   SEQUOR LAW, P.A.
 Christopher L. Carter (pro hac vice)           Edward H. Davis, Jr. (pro hac vice)
 One Federal Street                             Fernando J. Menendez (pro hac vice)
 Boston MA 02110                                Cristina Vicens Beard (pro hac vice)
 Telephone: 617-341-7700                        1111 Brickell Avenue, Suite 1250
 Facsimile: 617-341-7701                        Miami, FL 33131
 sabin.willett@morganlewis.com                  Telephone: 305-372-8282
 jonathan.albano@morganlewis.com                Facsimile: 305-372-8202
 christopher.carter@morganlewis.com             edavis@sequorlaw.com
                                                fmenendez@sequorlaw.com
                                                cvicens@sequorlaw.com

              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1.1

       Pursuant to Local Rule 7.1.1, the undersigned certifies that on March 15, 2021, counsel for

Plaintiff conferred telephonically with counsel for MUFG and GLAS and, despite reasonable

efforts, the parties were not able to reach agreement regarding the matters set forth in this Motion.

                                              By: /s/ Jody C. Barillare                      .
                                                  Jody C. Barillare (#5107)
